Citation Nr: 0100755	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972, and from December 1978 to June 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 


REMAND

The Board notes the veteran's contentions that he engaged in 
"combat with the enemy" during his service in Vietnam.  The 
Board also notes, however, that the record does not appear to 
contain any evidence, including even a reported event, of 
combat with the enemy.  The only report of stressful events 
in service included general references to attacks on the 
base, deaths, and injury (February 1998) and the death of 
buddies (July 1998) but did not appear to include reference 
to activities which could be construed as combat with the 
enemy.  During the pendency of the veteran's claim, the VA 
General Counsel, in a binding precedent opinion, VAOPGCPREC 
12-99, further defined "combat with the enemy."  Pertinent 
provisions of VAOPGCPREC 12-99 include the following: 
definition of "combat with the enemy" that the veteran 
"have taken part in a fight or encounter with a military foe 
or hostile unit or instrumentality"; the distinction between 
"engaged in combat with the enemy" and "in a theater of 
combat operations" or "combat zone," including that the 
veteran personally participated in the events; the 
requirement of "satisfactory proof" of having engaged in 
combat with the enemy; that participation in a "campaign" 
or "operation" would not, in itself, establish that the 
veteran engaged in combat with the enemy; and that the 
question of whether the veteran engaged in combat with the 
enemy is a factual determination subject to weighing the 
evidence under the benefit of the doubt rule of 38 U.S.C.A. 
§ 5107(b).  On Remand, the RO should apply the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and VAOPGCPREC 12-99 to 
address whether the veteran engaged in combat with the enemy. 

In a letter dated June 23, 1998, the RO requested from the 
veteran information regarding the name and address of any 
doctor or hospital providing treatment, the dates of 
treatment, and a signed release form to obtain such 
information.  Notwithstanding the November 1998 rating 
decision's indication that the June 23, 1998 RO letter to the 
veteran requested information about stressful events in 
service, it does not appear from a reading of the letter that 
in-service stressor information was specifically requested 
from the veteran.  On Remand, the RO should specifically 
request from the veteran written information regarding the 
specifics of his claimed in-service stressors, including 
specific details regarding the reported stressful events of 
attacks on the base, deaths, injury, and the death of 
buddies.  The veteran is hereby notified that, where evidence 
requested in connection with an original claim is not 
furnished within 1 year after the date of request, the claim 
will be considered abandoned.  38 C.F.R. § 3.158 (2000).  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

If the veteran provides any specific information regarding 
stressful events in service, the RO should develop such 
information regarding reported in-service stressors through 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  

The Board notes that on November 9, 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
newly enacted legislation provides for VA assistance to 
claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In light 
of the new statutory provisions with regard to assistance to 
the veteran-claimant, on Remand the RO should review the 
veteran's claim to insure compliance with this newly enacted 
statute. 

If a claimed in-service stressor is verified, a VA 
examination is required in this veteran's case because the 
diagnoses of PTSD in the VA outpatient treatment records are 
based on reports of both unverified in-service stressful 
events and post-service stressful events.  Several of the 
PTSD diagnoses are even based entirely on non-service-related 
or post-service stressors.  For VA compensation purposes, a 
PTSD diagnosis must be based on an in-service stressor 
history which has been verified (except where a veteran was 
engaged in combat, which has not been established).  A 
diagnosis of PTSD, related to service, which is based on an 
examination which relied upon an unverified history, is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  

If any in-service stressful events are verified, the veteran 
is entitled to a VA psychiatric (PTSD) examination to 
determine whether any verified stressful events are 
sufficient to support a PTSD diagnosis in his case.  The 
Board notes that a VA PTSD examination was previously 
scheduled for October 22, 1998.  While the veteran did not 
appear for a previous examination, he did appear for this 
rescheduled VA examination.  Unfortunately, the VA examiner 
was out of town on the date of the rescheduled examination.  
Therefore, if an in-service stressor is verified, further 
preliminary action by the RO, including a VA examination, is 
necessary before the Board may properly proceed with 
appellate review.

The veteran is notified that, if he fails to report for a VA 
examination scheduled in conjunction with his original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  Failure to 
report to the scheduled VA PTSD examination may potentially 
adversely affect the veteran's claim for service connection 
for PTSD, especially because the evidence of record does not 
include a diagnosis of PTSD which is either consistent with 
proven combat with the enemy, or which is based on a verified 
stressor in service. 

Additionally, during the pendency of the veteran's claim for 
service connection for PTSD, on June 18, 1999, the regulatory 
requirements for service connection for PTSD were changed to 
require: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  Prior to 
the effective date of this regulation on June 18, 1999, and 
at the time of the November 1998 RO rating decision on 
appeal, the old requirements for service connection for PTSD 
were: medical evidence establishing a "clear" diagnosis of 
the condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1998).  As the requirement of a diagnosis of 
PTSD, as opposed to a "clear" diagnosis of PTSD, is 
potentially more favorable to the veteran, on Remand the 
veteran's claim should be considered under both the old and 
new regulations pertaining to the requirements for service 
connection for PTSD.  See Karnas, 1 Vet. App. at 312-13.

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and obtain any additional detailed 
information such as particular names and 
dates of persons and incidents comprising 
his purported stressors which he claims 
have resulted in his PTSD.  The RO should 
then attempt to verify the occurrence of 
the purported stressors through the 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  In 
this regard, the veteran's statements (or 
the RO's summary of the pertinent 
information contained therein), copies of 
the veteran's service personnel records, 
copies of relevant unit records, and a 
copy of his record of service (DD Form 
214) should be forwarded to USASCRUR.  
The RO should also contact the veteran, 
and after obtaining any necessary 
authorization, should attempt to secure 
and associate with the claims file any 
additional records, dating since the last 
request for such material, which pertain 
to his claimed PTSD.  

2.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  If no stressor has been 
verified, the RO should so state in its 
report.

3.  In the event any of the purported 
stressors is verified, the veteran should 
be scheduled to undergo a PTSD 
examination conducted by a VA 
psychiatrist, to determine the nature and 
extent of any current psychiatric 
disorder.  The examination report should 
contain detailed accounts of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the VA 
psychiatrist should reconcile the 
diagnoses, and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
entire claims folder, and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examinations, and the examiner is 
requested to indicate in writing that the 
claims folder was reviewed in conjunction 
with the examination.  See Smith v. 
Gober, No. 99-1471 (U.S. Vet. App. Dec. 
4, 2000).  The VA examiner is reminded 
that any diagnoses reached should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  

If the veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria supporting the 
diagnosis.  Any special studies or tests, 
including psychological testing, should 
be accomplished.  The examiner should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed, and 
the likely onset of any psychiatric 
disorders found.  Should PTSD be found, 
the examiner should indicate which 
stressors (including reported in-service 
and/or post-service stressful events) 
were relied upon in reaching a diagnosis 
of PTSD.  The examiner is reminded that 
only those stressors which have been 
verified can be considered in rendering a 
diagnosis of PTSD relating to service.  
If the veteran is found to have PTSD, but 
which is related to a stressor or 
stressors not involving service, the 
examiner should so indicate.  Further, 
the examiner is requested to offer an 
opinion as to the validity and/or 
sufficiency of the verified stressors as 
potential causes for a psychiatric 
disorder, to include PTSD.  A complete 
rationale for all opinions expressed 
should be given.

4.  The RO should review the claims file 
and take any appropriate action to ensure 
compliance with the assistance to the 
claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

5.  If the veteran's purported stressors 
have been verified, and if an examination 
has been conducted, the RO should review 
the examination reports to ensure that 
they comply with the directives of this 
REMAND.  Any examination report failing 
to comply with the directives of this 
REMAND should be returned for corrective 
action.  

6.  The RO should then adjudicate the 
issue of entitlement to service-
connection for PTSD on the basis of all 
the available evidence, including 
consideration of the relevant provisions 
of 38 C.F.R. § 3.304 prior to and after 
June 18, 1999, if either version is more 
favorable to the veteran.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
wherein all pertinent statutes and 
regulations are fully set forth.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further action.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



